Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 12/08/2020.
Claims 1-6 have been examined in this application.  In addition claims 1-6 are currently pending.
This communication is the first action on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  a processing device in claims 1-6, and a communication device in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The limitation “if it is determined that the parking facility has the parking space, transmit a parking reservation information to the primary user terminal and transmit the condition for lease-offer to the secondary user terminal”  in claim 1, does not make it clear what would logically take place if it is determined that the parking facility does not have the parking space. One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
The limitation “if it is determined that the condition for parking and the condition for lease-offer agree on the condition for lease-use, transmit a lease reserve information to the secondary user terminal”, in clam 2, does not make it clear what would logically take place if the condition for parking and the condition for lease-offer do not agree on the condition for lease-use. One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
The limitation “the processing device is configured to discount from the parking fee an amount in accordance with a lease fee of the vehicle, if the vehicle is provided to the lease during loading of the vehicle to the parking facility based on the parking request information”, in claim 3, does not make it clear what would logically take place if the vehicle is not provided to the lease during loading of the vehicle to the parking facility based on the parking request information.  One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
The limitation “if it is determined that the second parking has the incidental parking space, transmit a parking reservation information to the first user terminal and transmit the condition for sublease-offer to the second user terminal”, in claim 4, does not make it clear what would logically take place if it is determined that the second parking does not have the incidental parking space.  One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
The limitation “if it is determined that the incidental condition for parking and the condition for sublease-offer agree on the incidental condition for lease-use, transmit incidental lease reserve information to the second user terminal”, in claim 5, does not make it clear what would logically take place if it is determined that the incidental condition for parking and the condition for sublease-offer do not agree on the incidental condition for lease-use.  One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
The limitation “the processing device is 15configured to discount from the lease fee an amount in accordance with a sublease fee of the vehicle, if the vehicle is provided to the sublease during the loading of the vehicle to the second parking based on the incidental parking request information”, in claim 6, does not make it clear what would logically take place if the vehicle is not provided to the sublease during the loading of the vehicle to the second parking based on the incidental parking request information.  One of ordinary skill in the art cannot determine the metes and bounds of the claimed invention, and the claim is therefore indefinite.   
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-6 are directed to a system or machine. 
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  An automated valet parking system which is configured to manage an automated valet parking of a vehicle, comprising: 5 when receiving from the primary user a parking request information, execute parking request processing to process the parking request information, wherein the parking request information includes a condition for parking of the vehicle and a condition for lease-offer indicating a condition 20to provide a lease of the vehicle…determine whether or not the parking facility has a parking space that satisfies the condition for parking; and 25if it is determined that the parking facility has the parking space, as drafted covers certain methods of organizing human activity.  That is, the process of managing a parking facility and valet parking of a vehicle represents commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claim therefore recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processing device which is configured to execute travel control processing in a parking facility of the vehicle; a primary user terminal which is a terminal of a primary user of the vehicle; a secondary user terminal which is a terminal of a secondary user using a 10lease vehicle; and a communication device which is configured to perform a communication between the primary user terminal and the processing device, and to perform the communication between the secondary user terminal and the processing device, 15 wherein, in the parking request processing, the processing device is configured to, transmit 53TY4192USa parking reservation information to the primary user terminal and transmit the condition for lease-offer to the secondary user terminal.  With respect to the additional elements of a processing device and communication device, the Examiner takes notice that the language of 35 U.S.C. 112(f) requires that the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof.  Therefore, these additional elements represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to additional elements of a primary user terminal and a secondary user terminal, these additional also represent generic computer components and amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a processing device which is configured to execute travel control processing in a parking facility of the vehicle; a primary user terminal which is a terminal of a primary user of the vehicle; a secondary user terminal which is a terminal of a secondary user using a 10lease vehicle; and a communication device which is configured to perform a communication between the primary user terminal and the processing device, and to perform the communication between the secondary user terminal and the processing device, 15 wherein, in the parking request processing, the processing device is configured to, transmit 53TY4192US a parking reservation information to the primary user terminal and transmit the condition for lease-offer to the secondary user terminal,  represent generic computer components and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. The same reasoning applies here.  The claim is therefore not patent eligible.
As per claim 2, claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:   when receiving…a lease request information that includes a condition for lease-use indicating a condition to utilize the lease vehicle, execute lease request processing to process the lease request information, wherein, in the lease request processing… determine whether or not the condition for parking and the condition for lease-offer agree on the condition for lease-use; and if it is determined that the condition for parking and the condition for lease-offer agree on the condition for lease-use, transmit a lease reserve 15information…, as drafted covers certain methods of organizing human activity.  That is the process of determining whether the conditions for a lease-offer agrees with the conditions for parking, are part of the overall abstract idea of managing a parking facility, which falls within commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processing device and a secondary user terminal.  As mentioned above, these additional elements amount to generic computer components and amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a processing device and a secondary user terminal, amount to generic computer components and amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The same reasoning applies here.  The claim is therefore not patent eligible.
 As per claim 3, claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  …parking fee checkout processing to settle a parking fee of the primary user, 20wherein, in the parking fee checkout processing…to discount from the parking fee an amount in accordance with a lease fee of the vehicle, if the vehicle is provided to the lease during loading of the vehicle to the parking facility based on the parking request information, as drafted covers certain methods of organizing human activity.  That is the process of settling a parking fee and discounting an amount from the parking fee represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.
In addition, the additional element of a processing device amounts to a generic computer component and amounts to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claim 1, and only contains the additional elements of a secondary user terminal, a first and a second user terminals, and 5a processing device.  These additional elements of amount to generic computer components and amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 5, claim 5 only further narrows the abstract ideas of claim 1 and 4, and only contains the additional elements of 5a processing device and a second user terminal.  These additional elements of amount to generic computer components and amount to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the claim is directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  …lease fee checkout processing to settle lease fee of the secondary user, wherein, in the lease fee checkout processing…discount from the lease fee an amount in accordance with a sublease fee of the vehicle, if the vehicle is provided to the sublease during the loading of the vehicle to the second parking based on the incidental parking request information, as drafted covers certain methods of organizing human activity.  That is the process of processing a lease fee, and discounting an amount from the lease fee, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a processing device.  As mentioned above, this additional element amounts to a generic computer component and amounts to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.  
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a processing device, amounts to a generic computer component and amounts to adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The same reasoning applies here.  The claim is therefore not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 20190385265 A1).
As per claim 1, Liu discloses:
   An automated valet parking system which is configured to manage an
automated valet parking of a vehicle, comprising:
	a processing device which is configured to execute travel control
processing in a parking facility of the vehicle;

Liu discloses a processing device or a smart parking manager, that executes travel control processing, or guides an owner to a parking facility.  (Liu, See at least: [0093] In other examples the smart parking manager 118 guides or directs the drivers or owners of the vehicles 102 to parking facilities 122 to receive their needed or desired parking services.)

a primary user terminal which is a terminal of a primary user of the
vehicle;
Liu discloses a primary user terminal or a first user device that belongs to a primary user or owner of a vehicle. (Liu, See at least: [0026] The first user devices 112 can belong to and/or be used by persons such as the drivers or owners of the vehicles 102 (i.e., users of the first user devices 112) that may have a desire or need to park their vehicles 102…)
a secondary user terminal which is a terminal of a secondary user using a
	lease vehicle; and

Liu discloses using a secondary user terminal or second user device which belongs to a secondary user or candidate persons that have a need to use a vehicle. (Liu, See at least:  [0063] The smart parking manager 118 may receive this information or data from candidate persons, such as the users of the second user devices 132 having a need to use (e.g., rent, share or car-pool, etc.) the vehicles 102, via the second user devices 132…)

a communication device which is configured to perform a communication
between the primary user terminal and the processing device, and to perform
the communication between the secondary user terminal and the processing
device,

Liu discloses a communication device or a second processor that communicates between the primary user terminal or a first user device and the processing device or smart parking manager.  (Liu, See at least: [0026] Each of the first user devices 112 includes a second processor 116 that exchanges data and/or communicates with (e.g., via the Internet) a smart parking manager 118 as represented by a second communication link 120.)
Liu then discloses a communication device or third processor that communicates between the secondary user terminal or second user device and the processing device or the smart parking manager.  (Liu, See at least: [0032] In the example system 100, each of the second user devices 132 includes a third processor 134 that exchanges data and/or communicates with the smart parking manager 118 as represented by a third communication link 136.)

	wherein the processing device is further configured to, when receiving
from the primary user a parking request information, execute parking request
processing to process the parking request information,

Liu discloses receiving from the primary user or owner of a vehicle, parking request information. (Liu, See at least: [0044] …a driver or owner of a vehicle 102 may provide a request (e.g., using the first processor 104 and/or a first user device 112) to the smart parking manager 118 to park their vehicle 102 during a time interval associated with and/or corresponding to the above-described regular or periodic availability.  [0022] …a driver or vehicle owner interested in permitting other drivers or individuals (e.g., employees to provide a service) to use and/or service their vehicle interacts with an application via a smart device to monitor, manage and/or set preferences relating to rental or use activity for their vehicle during a time when their vehicle may have otherwise been parked (e.g., at a reserved parking spot). These preferences may relate to locations of their vehicle, intended use of their vehicle, prices and/or selections of a particular renter or user.)
Liu discloses executing parking request processing to process the parking request information, by processing the data to determine whether parking spots are available. (Liu, See at least: [0044] In some examples, the smart parking manager 118 processes the above-described data related to real-time and/or historical use to determine whether parking spots within a parking facility 122 are vacant and/or available during certain time intervals that may have been requested by persons searching and/or in need of parking services (e.g., the users of the first user devices 112).)

wherein the parking request information includes a condition for
parking of the vehicle and a condition for lease-offer indicating a condition
         to provide a lease of the vehicle,

Liu discloses a parking request information that includes a condition for parking a vehicle such as a time interval as well as conditions for leasing a vehicle (fees or costs to use their vehicle). (Liu, See at least: [0059] For example, a driver or owner of a vehicle 102 may provide a request (e.g., using the first processor 104 and/or a first user device 112) to park their vehicle 102 at one of the parking facilities 122 during a time interval in which they may not be using their vehicle 102…In some examples, the above-described information or data includes time intervals desired and/or requested by the driver or owner, attributes of their vehicle 102, locations of their vehicle 102, their user preferences and/or information or data that is stored on the first database 108 and/or the second database 130.  In some such examples, the information or data indicates whether their vehicle 102 is permitted to be used by one or more persons (e.g., the users of the second user devices 132 and/or the users of fourth user devices 160). In some examples, the information or data may include user preferences (e.g., stored in the first database 108 and/or the second database 130, etc.) with respect to use of their vehicle 102 such as requiring their vehicle 102 to remain within a certain distance of a location during one or more time intervals and/or certain fees or costs to use their vehicle 102.)

wherein, in the parking request processing, the processing device is
configured to: 
determine whether or not the parking facility has a parking space that
satisfies the condition for parking; and
 Liu discloses a processing device or smart parking manager that determines whether a parking facility has a parking space that satisfies the condition for parking, such as during certain time intervals that the first user has requested.  (Liu, See at least: [0044] In some examples, the smart parking manager 118 processes the above-described data related to real-time and/or historical use to determine whether parking spots within a parking facility 122 are vacant and/or available during certain time intervals that may have been requested by persons searching and/or in need of parking services (e.g., the users of the first user devices 112).)

if it is determined that the parking facility has the parking space, transmit a    parking reservation information to the primary user terminal and transmit
the condition for lease-offer to the secondary user terminal.
Liu discloses transmitting or providing parking reservation information to the primary user or owner of the vehicle. (Liu, See at least: [0099] At block 812, the smart parking manager 118 identifies and/or determines whether one or more parking services predicted at block 810 matches one or more requested parking related service received at block 802. If the smart parking manager 118 determines at least one parking service predicted at block 810 matches at least one parking request received at block 802, control proceeds to block 814…the predicted parking service may be the same type of parking service (e.g., a reservation for a parking spot) as a requested parking service at block 802 and/or may be during a requested time interval. [0100] At block 814 the smart parking manager 118 notifies the drivers or owners of the vehicle 102 associated with the request for parking related services with respect to the determined and/or identified matching predicted parking service.)
Liu discloses transmitting or displaying the condition for a lease-offer to a secondary user terminal or a user of a second user device. (Liu, See at least: [0055] In some such examples, the parking facility window 304 may display a local geographic image or map 306 of the one or more corresponding parking facilities 122 to enable the users of the second user devices 132 to view the vehicles 102 that may be available for use, locations of the available vehicles 102 and/or other information or data associated with the available vehicles 102 (e.g., time intervals indicating availability, costs or fees, attributes of the vehicles, etc.). [0050] When the smart parking manager 118 matches or identifies one or more matches between the vehicles 102 and candidate persons that may desire or need to use the vehicles 102 (e.g., the users of the second user devices 132), notifications may be sent to the vehicles 102, the first user devices 112 and/or the second user devices 132.)

As per claim 2, Liu discloses:
     The system according to claim 1,
	wherein the processing device is further configured to, when receiving
from the secondary user terminal a lease request information that includes a
condition for lease-use indicating a condition to utilize the lease vehicle,
execute lease request processing to process the lease request information,

Liu discloses receiving from the secondary user terminal or from a second user device, lease request information that includes a condition for lease-use, such as desired time intervals to use the vehicle. ( Liu, See at least: [0032] The users of the second user devices 132 can enter data to the smart parking manager 118 via the third GUI 138 of the second user devices 132, such as desired time intervals to use the vehicles 102, user preferences (e.g., preferred vehicle types, pick-up locations, fees or costs, etc.), destinations, pick-up locations, drop-off locations, etc.)
Liu discloses executing lease request processing to process the lease request information, or determining if there is a match between data received from the first user device (vehicle owner) and the second user device (user who has a need to rent the vehicle). (Liu, See at least: [0065] At block 506, the smart parking manager 118 performs comparisons of time intervals corresponding to the data received at block 502 with time intervals corresponding to the data received at block 504. In some examples, the smart parking manger 118 employs one or more of the above-described matching algorithms or equations to match the vehicles 102 to one or more vehicle use options, such as users of the second user devices 132 that desire or request to use the vehicles 102..)

wherein, in the lease request processing, the processing device is
	configured to:
determine whether or not the condition for parking and the condition for
lease-offer agree on the condition for lease-use; and
Liu discloses wherein in the lease request processing, determining if the condition for parking and the condition for lease-offer agree with the condition for lease use.  Liu discloses this by comparing time intervals received at block 502 from the first user device (from vehicle owner) to corresponding time intervals received from data at block 504 (which can come from users of the second user devices). (Liu, See at least: [0065] At block 506, the smart parking manager 118 performs comparisons of time intervals corresponding to the data received at block 502 with time intervals corresponding to the data received at block 504. In some examples, the smart parking manger 118 employs one or more of the above-described matching algorithms or equations to match the vehicles 102 to one or more vehicle use options, such as users of the second user devices 132 that desire or request to use the vehicles 102.. [0059] The example method 500 begins at block 502 by receiving, via the smart parking manager 118, information or data from one or more of the first user devices 112 and/or the vehicles 102 that is associated with requests for parking and/or vehicle related services provided by the parking facilities 122 and/or the vehicle service providers 127. For example, a driver or owner of a vehicle 102 may provide a request (e.g., using the first processor 104 and/or a first user device 112) to park their vehicle 102 at one of the parking facilities 122 during a time interval in which they may not be using their vehicle 102…. In some examples, the information or data may include user preferences…with respect to use of their vehicle 102 such as requiring their vehicle 102 to remain within a certain distance of a location during one or more time intervals...)

if it is determined that the condition for parking and the condition for
lease-offer agree on the condition for lease-use, transmit a lease reserve
         information to the secondary user terminal.
Liu discloses transmitting a lease reserve information to a secondary user terminal or providing detailed information with respect to the reservation of the vehicle, such as times, locations, and preferences, to the secondary user terminal or second user devices. (Liu, See at least:  [0050] When the smart parking manager 118 matches or identifies one or more matches between the vehicles 102 and candidate persons that may desire or need to use the vehicles 102 (e.g., the users of the second user devices 132), notifications may be sent to the vehicles 102, the first user devices 112 and/or the second user devices 132. The notifications can include data about requests and/or reservations such as requested time intervals, intended destinations, etc. [0069] At block 514, the smart parking manager 118 reserves a vehicle 102 (e.g., using an electronic meter 152) for the selected candidate person(s) during a time interval requested by the selected person(s) (e.g., during a first time interval) and/or during a time interval requested by the driver or owner of the vehicle 102 (e.g., during a second time interval). In some examples, the smart parking manager 118 provides detailed information or data to the driver or owner of the vehicle 102 and/or the selected person(s)with respect to the reservation of the vehicle 102, such as times, locations, preferences, etc.)
As per claim 3, Liu discloses:
   The system according to claim 1 
    PNG
    media_image1.png
    9
    5
    media_image1.png
    Greyscale

wherein the processing device is further configured to parking fee
checkout processing to settle a parking fee of the primary user,
Liu discloses a processing device or smart parking manager that is configured to parking fee checkout processing or a secure monetary transaction for a primary user or users of first user devices (owners of a vehicle) who have received parking or vehicle related services. (Liu, See at least: [0026]  In other examples, the smart parking manager 118 facilitates a secure monetary transaction (e.g., via PayPal™) for users of the first user devices 112 that may have received parking and/or vehicle related services using the smart parking manager 118.)

	wherein, in the parking fee checkout processing, the processing device is
configured to discount from the parking fee an amount in accordance with a
lease fee of the vehicle, if the vehicle is provided to the lease during loading
of the vehicle to the parking facility based on the parking request
information.
Liu discloses discounting or reducing fees for parking a vehicle as a result of renting a vehicle while it is parked.(Liu, See at least: [0046] In some examples, the use of the above-described matching algorithm(s) or equation(s) may increase vehicle use options (e.g., renting, sharing, car-pooling, servicing, etc.) of the vehicles 102 while, in some examples, reducing fees and/or costs as much as (e.g., minimizing) that may have otherwise been required to park the vehicles 102.)

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
Claims 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20190385265 A1), in view of Taylor et al. (US 20150348178 A1), in further view of Edwards et al. (US 20200202716 A1).
As per claim 4, 
   Liu discloses The system according to claim 1,
Liu does not disclose:
 wherein:
the parking facility includes a first and a second parking facilities;
Taylor however teaches a first parking facility or rental location and a second parking facility or hotel parking lot.  (Taylor, See at least: [0037] Driver A may then enter vehicle A, locate the keys to vehicle A (e.g., in the glove compartment), and then drive vehicle A from the rental location to a desired location (such as a hotel parking lot near a convention center where driver A will be attending a three-day convention).)
Liu does not disclose:
the secondary user terminal includes a first and a second user terminals;
and
Taylor however teaches a secondary user terminal or a sub-rental server and a first and second user terminal (mobile devices or vehicle displays used by the primary and secondary renters).  (Taylor, See at least: [0027] Primary and secondary renter(s) 150/152 may communicate with sub-rental server 101 via network 102 using mobile device 120, network client 130, or vehicle display 140, for example.)
Liu does not disclose:
wherein the incidental parking request information includes…a condition for sublease-offer indicating a condition to provide a sublease of the vehicle,
Taylor however teaches a condition for sublease-offer indicating a condition to provide a sublease of a vehicle, such as an idle timeframe and idle location. (Taylor, See at least: [0063] At 510, sub-rental server 101 may receive input parameters from primary renter 150. Importantly, an idle timeframe is received from primary renter 150 as an input parameter. An idle location may be input by primary renter 150 or output by TCU module 117.)
Liu does not disclose:
if it is determined that the second parking has the incidental parking
space…transmit the condition for sublease-offer to the second user terminal.
Taylor teaches transmitting a condition for sublease-offer to a second user.  (Taylor, See at least: [0069] For example, upon authorization, I/O module 202 may send a message to secondary renter 152 with details of the vehicle 116 to be sub-rented, including vehicle location (e.g., idle location 150C), as well as any other pertinent information to the sub-rental process. Pertinent information may include how to locate vehicle 116, how to unlock vehicle 116, where the keys are located, any agreed-upon rental duration, rental location, drop-off location, vehicle class, idle location, idle timeframe, information on how to change the input parameters, including drop-off location, and any idle location or idle timeframe, for example.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Liu to include wherein: the parking facility includes a first and a second parking facilities, the secondary user terminal includes a first and a second user terminals, wherein the incidental parking request information includes…a condition for sublease-offer indicating a condition to provide a sublease of the vehicle, and if it is determined that the second parking has the incidental parking pace…transmit the condition for sublease-offer to the second user terminal, as taught by Taylor.  One of ordinary skill in the art would have recognized the need to decrease costs by allowing customers to sub-rent their vehicles.  As Taylor states [0031] Once in the rental inventory, the vehicles may be available for rental and/or sub-rental. This represents one exemplary advantage of the disclosed system over conventional carsharing systems—the system disclosed herein is not limited to a particular car rental company or a small group of individuals. Rather, several car rental companies may opt to participate in the sub-rental system 100 in order to utilize their individual cars more, and to decrease costs to their customers by allowing their customers to sub-rent the rented vehicles.
Liu does not disclose:
	the processing device is further configured to execute, when receiving
from the first user terminal incidental parking request information while the
vehicle has been unloaded from the first parking and being leased, incidental
parking request processing to process the incidental parking request
information,
Edwards however teaches a processing device or parking facilitation system that processes incidental parking request information. (Edwards, See at least: [0084] The parking facilitation system may continuously update parking space maps for various venues, destinations, areas, locations, geofence regions etc., and provide updated maps in real-time to users either continuously, or upon request.)
Edwards teaches that the drivers of the vehicles can include vehicle renters or individuals involved in a car-share. (Edwards, See at least: [0080] For vehicles that include unique driver identification capabilities, multiple sets of parameters can be stored to accommodate multiple drivers of the same vehicle. Where rental or car-share vehicles are involved, parameters might be stored in the cloud so that they can be retrieved for a given driver regardless of which vehicle he or she enters, although cloud storage is not limited to this particular application.)
Edwards teaches an incidental parking request, or a parking request by a user who may be renting a vehicle.  (Edwards, See at least: [0079] For example, a user may request a parking space map for a particular venue or destination, and the user may request certain characteristics. Further to this example, the user might request a parking space map for a local theater and may request parking for a large vehicle such as a large SUV or pickup truck. Alternatively, the user might request all spots in an area that except a particular type of parking permit. As yet another alternative, the user might request all spots within a certain price range, or that allow parking for a certain minimum number of hours.)
Liu does not disclose:
	wherein the incidental parking request information includes incidental
condition for parking of the vehicle…
Edwards however teaches an incidental parking request that includes incidental conditions for parking. (Edwards, See at least: [0079] …the user might request a parking space map for a local theater and may request parking for a large vehicle such as a large SUV or pickup truck. Alternatively, the user might request all spots in an area that except a particular type of parking permit. As yet another alternative, the user might request all spots within a certain price range, or that allow parking for a certain minimum number of hours.)
Liu does not disclose:
wherein, in the incidental parking request processing, the processing
device is configured to:
	determine whether or not the second parking has incidental parking space
that satisfies the incidental condition for parking; and
Edwards however teaches determining whether or not the second parking has incidental space that satisfies the incidental condition for parking, which in Edwards includes parameters that a user (who may be a vehicle renter) has established. (Edwards, See at least: [0081] The parking space map can be filtered to display only those spots meeting the user's (or the user vehicle's) acceptable parking space parameters. [0028] Embodiments of the systems and methods disclosed herein can be configured to facilitate identifying, locating and navigating to one or more suitable parking spaces for a vehicle. A parking facilitation system may be implemented to identify and locate available parking spaces, or parking spaces predicted to become available within a short period of time, and to share information about these parking spaces with the user community.)
Liu does not disclose:
if it is determined that the second parking has the incidental parking
space, transmit a parking reservation information to the first user terminal…
Edwards however teaches transmitting a parking reservation information or a verification of the reservation, after the user has selected an available space. (Edwards, See at least: [0086] At operation 613 the user selects a space from the parking space map and reserves the parking space. In some instances, reservations may only be taken for available parking spaces. In other instances, reservations may be made in advance for a particular parking space even if the parking spaces currently occupied at the time of reservation. [0087] At operation 615 the reservation is confirmed in the parking spaces reserved. The user is sent a reminder or verification of the reservation.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Liu to include the processing device is further configured to execute, when receiving from the first user terminal incidental parking request information while the vehicle has been unloaded from the first parking and being leased, incidental parking request processing to process the incidental parking request information, wherein the incidental parking request information includes incidental condition for parking of the vehicle…, wherein, in the incidental parking request processing, the processing device is configured to, determine whether or not the second parking has incidental parking space that satisfies the incidental condition for parking, if it is determined that the second parking has the incidental parking space, and transmit a parking reservation information to the first user terminal…, as taught by Edwards.  One of ordinary skill in the art would have recognized the need to improve a parking facility utilization.  As Edwards states [0099] Where parking is tight, the system may be configured to steer users of smaller vehicles or otherwise incentivize users of smaller vehicles to take smaller, less useful, spots so that larger or unrestricted spots may be available for larger vehicles… As another example, the system may be configured to only show smaller spots to users of smaller vehicles. Through these and other like techniques, a parking facility can be managed to improve or even maximize utilization.
As per claim 5,
Liu in view of Taylor and Edwards teach The system according to claim 4,

Liu does not disclose:
wherein the processing device is further configured to, when receiving
from the second user terminal incidental lease request information including
incidental condition for lease-use indicating a condition to utilize the lease vehicle,
Taylor however teaches a processing device or a sub-rental server that receives incidental lease request information from a second user terminal or mobile device. (Taylor, See at least: [0027] Primary and secondary renter(s) 150/152 may communicate with sub-rental server 101 via network 102 using mobile device 120, network client 130, or vehicle display 140... [0039] Sub-rental server 101 may receive a reservation request from driver B, who wishes to sub-rent a vehicle for a duration that falls within the idle timeframe of driver A's rental duration and near the idle location of vehicle A (e.g., the hotel parking lot where driver A drove vehicle A). The reservation request from driver B may include renter input data of driver B (e.g., input parameters), such as the desired sub-rental duration (e.g., one day)… Driver B may also specify a desired rental location, a desired drop-off location (e.g., which may be the same as the desired rental location), and/or a desired vehicle class for renting.)
Liu does not disclose:
execute incidental lease request processing to process the incidental lease request information,
wherein, in the incidental lease request processing, the processing device
is further configured to:
determine whether or not the incidental condition for parking and the
	condition for sublease-offer agree on the incidental condition for lease-use;
and
Taylor however teaches determining or comparing the condition for parking, the condition for lease-offer, and condition for lease-use. (Taylor, See at least: [0068] At 525, renting module 210 may compare the input parameters of secondary renter 152 to the input parameters of primary renter 150 (which may be stored in renter database 107) by renting module 210. As explained above with reference to FIG. 4, the idle timeframe 150B, idle location 150C, and vehicle class 150D may be compared to the rental duration 152A, rental location 152B/drop-off location 152C, and vehicle class 152D, respectively, as indicated by the arrows in FIG. 4.)
Liu does not disclose:
if it is determined that the incidental condition for parking and the
condition for sublease-offer agree on the incidental condition for lease-use,
transmit incidental lease reserve information to the second user terminal.
Taylor however teaches transmitting or presenting an incidental lease reserve information to a second user when it is determined that the conditions for parking, sublease-offer, and sublease-use agree.  (Taylor, See at least: [0057] For example, assume primary renter 150 entered an idle timeframe of Thursday morning thru Friday night, and secondary renter enters a rental duration of 8 hours on Thursday. A comparison of these values will return a “pass” result, and the vehicle rented by primary renter 150 may be presented to secondary renter 152 as a possible sub-rental. This “presentation” of vehicles is assumed to be in conjunction with the secondary renter making a rental reservation, which may occur on a website or in an application on a computing device used by the secondary renter, for example. Moreover, the “presentation” may occur on a map or in a list of locations, such that the vehicle's location and proximity may be readily determined.)
Taylor teaches a second user terminal or mobile device. (Taylor, See at least: [0027] Primary and secondary renter(s) 150/152 may communicate with sub-rental server 101 via network 102 using mobile device 120, network client 130, or vehicle display 140, for example.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Liu and Edwards to include wherein the processing device is further configured to, when receiving from the second user terminal incidental lease request information including incidental condition for lease-use indicating a condition to utilize the lease vehicle, execute incidental lease request processing to process the incidental lease request information, wherein, in the incidental lease request processing, the processing device is further configured to: determine whether or not the incidental condition for parking and the condition for sublease-offer agree on the incidental condition for lease-use; if it is determined that the incidental condition for parking and the condition for sublease-offer agree on the incidental condition for lease-use, transmit incidental lease reserve information to the second user terminal, as taught by Taylor.  One of ordinary skill in the art would have recognized the need to decrease costs by allowing customers to sub-rent their vehicles.  As Taylor states [0031] Once in the rental inventory, the vehicles may be available for rental and/or sub-rental. This represents one exemplary advantage of the disclosed system over conventional carsharing systems—the system disclosed herein is not limited to a particular car rental company or a small group of individuals. Rather, several car rental companies may opt to participate in the sub-rental system 100 in order to utilize their individual cars more, and to decrease costs to their customers by allowing their customers to sub-rent the rented vehicles.
As per claim 6,
Liu in view of Taylor and Edwards teach The system according to claim 4,

Liu does not disclose:
wherein the processing device is further configured to lease fee checkout
processing to settle lease fee of the secondary user,

Taylor however teaches a device configured to lease fee checkout processing to settle a lease fee of a secondary user, or a cost module that charges a secondary renter for the sub-rental of a vehicle. (Taylor, See at least: [0072] At 565, secondary renter 152 may be charged for the sub-rental by cost module 208. Cost module 208 may take into account miles driven, fuel consumed, length of rental duration 152A, length of any idle timeframes 152B, vehicle class 152D, rental location 152B, drop-off location 152C…Cost module 208 may charge an account (e.g., a credit card account) on file and associated with secondary renter 152. I/O module 202 may send a message to secondary renter 150 informing them of the charges.)
Liu does not disclose:

wherein, in the lease fee checkout processing, the processing device is
	configured to discount from the lease fee an amount in accordance with a
sublease fee of the vehicle, if the vehicle is provided to the sublease during
the loading of the vehicle to the second parking based on the incidental
parking request information.
Taylor however teaches a discount from a lease amount due to subleasing the vehicle.  (Taylor, See at least: [0040] Sub-rental server 101 may send, via I/O module 202 and network 102, a message to driver A indicating that vehicle A has been sub-rented. The message may also indicate how much driver A is saving (e.g., in $ or %) by allowing vehicle A to be sub-rented…).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Liu and Edwards to include wherein the processing device is further configured to lease fee checkout processing to settle lease fee of the secondary user, wherein, in the lease fee checkout processing, the processing device is configured to discount from the lease fee an amount in accordance with a sublease fee of the vehicle, if the vehicle is provided to the sublease during the loading of the vehicle to the second parking based on the incidental parking request information, as taught by Taylor.  One of ordinary skill in the art would have recognized the need to decrease costs by allowing customers to sub-rent their vehicles.  As Taylor states [0031] Once in the rental inventory, the vehicles may be available for rental and/or sub-rental. This represents one exemplary advantage of the disclosed system over conventional carsharing systems—the system disclosed herein is not limited to a particular car rental company or a small group of individuals. Rather, several car rental companies may opt to participate in the sub-rental system 100 in order to utilize their individual cars more, and to decrease costs to their customers by allowing their customers to sub-rent the rented vehicles.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625